PER CURIAM:
El 11 de febrero de 1988 emitimos la resolu-ción siguiente:
Visto el informe del Director de Inspección de Notarías de 27 de enero de 1988,(1) se ordena al licenciado Nelson Pagán Rodríguez, que dentro del término de sesenta (60) días, con-*533tados a partir de la notificación de esta resolución, corrija la deficiencia señalada en dicho informe. Se le apercibe al licen-ciado Pagán Rodríguez que de no cumplir con esta resolución, podrá ser disciplinado.
El 28 de abril,(2) el 23 de junio y el 18 de agosto del año en curso, mediante resoluciones, el Tribunal motu proprio con-cedió términos adicionales para cumplir con nuestra Resolu-ción de 11 de febrero de 1988. Todas estas resoluciones fue-ron debidamente notificadas.
El licenciado Pagán Rodríguez(3) no ha comparecido ante este Tribunal ni ha cumplido con el Informe del Director de la Oficina de Inspección de Notarías de 27 de enero de 1988. Resulta una conducta inexcusable e injustificada el que un abogado no cumpla ni conteste repetidas órdenes de este Tribunal.
En virtud de lo expuesto por la Regla 13(d)(4) de nuestro Reglamento, 4 L.P.R.A. Ap. I-A, se suspende al licenciado Pagán Rodríguez, provisionalmente, del ejercicio de la abo-gacía. El Tribunal considerará reinstalarlo una vez así lo soli-cite y acredite debidamente haber cumplido con lo que se le requiera en la mencionada resolución, ello sin perjuicio de las sanciones disciplinarias que fueren procedentes según se advierte en dicha resolución. In re Martí Fajardo, 113 D.P.R. 760 (1983); In re Díaz García, 104 D.P.R. 171 (1975).

Se dictará sentencia de conformidad con lo antes ex-puesto.

Los Jueces Asociados Señores Rebollo López y Hernán-dez Denton no intervinieron.

(1) En dicho informe, le señalaba al Lie. Nelson Pagán Rodríguez como defi-ciencia el que en la Escritura Núm. 1 de 1984 no firmó ni puso sus iniciales uno de los comparecientes.


(2) En esta resolución también se le requirió que cumpliera con lo señalado por el Director de la Oficina de Inspección de Notarías en su informe de 18 de abril de 1988: pago del costo de encuadernación de su protocolo de 1987.


(3) Relacionado con este mismo asunto, el 10 de diciembre de 1987, mediante resolución, suspendimos al licenciado Pagán Rodríguez del ejercicio de la notaría y ordenamos la incautación de su protocolo.